Exhibit River Hawk Aviation Engages Lenny Dykstra for Business Development, Public Relations and Market Consulting and appoints Mr. Dykstra to its Board of Directors Hickory North Carolina, August 13, 2008 River Hawk Aviation, Inc., (RHWI:OTC), a regional FBO/MRO and aviation charter and services provider announced today that it has entered into a business development agreement and a public relations and marketing agreement with Lenny Dykstra, and has appointed Mr. Dykstra to its Board of Directors. Lenny
